Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13-20 are objected to because of the following informalities:  
In claim 13, last line, “a wellbore” should be amended to --the wellbore--.
 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the term “at least one hybrid magnetic thrust bearing” (both occurrences) is indefinite because claim 6 from which this claim depends also recites at least one hybrid magnetic thrust bearing which renders it unclear if 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilarranz et al. (U. S. Patent Application Publication No. 2012/0107143).
Regarding claim 1, Gilarranz et al. discloses  an electric submersible pump (ESP) assembly (FIG.’s 1-8, Abstract, para. 0031, multiple embodiments of subsea gas compressor disclosed; a compressor is a specific type of pump for gaseous fluids that is capable of use as an ESP), comprising: 
an electric motor 102 (para.’s 0027 & 0029); 
a centrifugal pump 104 (para. 0027, multiple centrifugal compressions stages disclosed, interpreted as recited centrifugal pump);
hybrid magnetic thrust bearing because bearing 122 would inherently be surrounded by this cooling gas and thus function at least in part as a fluid bearing, see para. 0042, the term hybrid bearing is interpreted broadly because it would generate fluid bearing forces when rotated), wherein the hybrid magnetic thrust bearing 122 is disposed inside the electric motor or disposed inside the centrifugal pump 104 (para. 0027,  thrust bearing 122 is located in compressor section end 111, considered to be disposed inside the centrifugal pump under broadest reasonable interpretation of the terms accordingly).
Re. claim 9, Gilarranz discloses the hybrid magnetic thrust bearing 122 is disposed in the centrifugal pump 104, 111 (para. 0027, as discussed above).

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biddick et al. (U. S. Patent Application Publication No. 2019/0085671).
Regarding claim 10, Biddick et al. discloses  a method of operating an electric submersible pump (ESP) assembly (FIG.’s 1-3, Abstract, para. 0029), comprising: 
providing electric power to an ESP assembly disposed in a wellbore 104 (FIG. 1, para. 0062, inter alia, inherent to power machine); 
and exerting magnetic force (FIG. 2D, para. 0063, via magnetic bearing 218) on a rotating component 216b of the ESP assembly directed axially upwards parallel to a central axis of the rotating component 216b (FIG. 2D, axial magnetic forces applied equally and opposite to axial load interpreted as directed 
Re. claim 11, Biddick discloses exerting fluid film force (para. 0064, via mechanical bearing 290, fluid film bearing) on the rotating component 216b  directed axially upwards (forces generated equal and opposite to loads interpreted as axially upward or downwards; note arrangement of bearing components for handling loads in both directions)  parallel to the central axis of the rotating component 216b.
Re. claim 12, Biddick discloses exerting magnetic force (via magnetic bearing 218) on the rotating component  216b directed axially downwards (note bearing arranged to provide support in both directions, upward and downward) parallel to the central axis of the rotating component 216b.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilarranz et al. (U. S. Patent Application Publication No. 2012/0107143) in view of Hyatt et al. (U. S. Patent Application Publication No. 2018/0100543).
As to claim 2, Gilarranz is discussed above and further discloses wherein the hybrid magnetic thrust bearing 122 comprises a thrust transfer plate (shown connected to shaft in FIG. 1) that is coupled to a drive shaft 108 of the ESP assembly and a thrust support plate (shown proximate transfer plate connected to housing 110) that is coupled to a housing 110 of the ESP assembly. However, Gilarranz is silent as to the thrust transfer plate comprises a thrust transfer plate magnetic element, the thrust support plate comprises a thrust support plate magnetic element, and a magnetic field of the thrust transfer plate magnetic element is directed opposite to a magnetic field of the thrust support plate magnetic element.  In this regard, Hyatt teaches a magnetic thrust bearing for an ESP system including thrust transfer plate 130 connected to the shaft with magnetic elements 134 (FIG.’s 2-6, para. 0023) and thrust support plate 132 connected to the housing also having magnetic elements 134 (para. 0034, “platter 132 also includes a plurality of magnets 134”).  This arrangement results in the magnetic fields of the thrust transfer plate and support plates magnetic elements being directed in the manner claimed in order to generate the forces required to handle axial loads (para. 0029, as described).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the thrust transfer and support plate magnetic element arrangement of Gilarranz with the thrust transfer and support plate magnetic element  arrangement of Hyatt since it would be known to provide axial thrust bearing performance with expected results.  The use of the thrust transfer and support plate arrangement of Hyatt in the combination of Gilarranz is considered a simple substiture of one known magnetic thrust bearing for that of another. Accordingly, since the applicant[s] have submitted no persuasive 
As to claim 3, once modified, Hyatt further teaches the thrust transfer plate magnetic element 134 comprises a plurality of permanent magnets and the thrust support plate magnetic element 134 comprises a plurality of permanent magnets (FIG.’s 3 & 4, para.’s 0024-0025, as shown and described).
As to claim 4, once modified, Hyatt further teaches the permanent magnets of both the thrust transfer plate magnetic element and the thrust support plate magnetic element are rare earth permanent magnets (para. 0026, “rare earth magnets”).
As to claim 5, once modified, Hyatt further teaches he rare earth permanent magnets comprise samarium-cobalt rare earth permanent magnets or neodymium rare earth permanent magnets (Id., “such as neodymium…”).
As to claim 6, Gilarranz is silent as to a seal unit located between the electric motor and the centrifugal pump, wherein the seal unit comprises at least one hybrid magnetic thrust bearing.   In this regard, Hyatt teaches an ESP having pump, motor and seal units with magnetic thrust bearings arranged in unit 114 that can be interpreted as the recited seal unit since it is arranged in a manner between the pump unit 108 and motor unit 110 that would provide sealing between the two units by virtue of its location with respect to the adjacent units  (FIG.’s 1&2, para. 0018, labelled the thrust chamber  seal unit under a broadest reasonable interpretation of the term).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a seal unit between the electric motor and pump having and locate a hybrid magnetic bearing in the seal unit in order to install the pump in a vertical string for recovering petroleum products from a well in an arrangement that provides effective sealing between the pump and motor while handling axial loads accordingly, as suggested by Hyatt (para. 0018).  
As to claim 7, once modified, the applied art references collectively teach or suggest the teaches the seal unit (Hyatt -114) comprises at least one hybrid magnetic thrust bearing (Hyatt - 130, 132; Gilarranz - 122) disposed to support downward thrust of a drive shaft of the seal unit (Hyatt -114, supporting loads in both directions, see para. 0030) and at least one hybrid magnetic thrust bearing (Hyatt - 130, 132; Gilarranz – 122) disposed to support upward thrust of the drive shaft (Hyatt – 126, para. 0030) of the seal unit (Hyatt – 114,  FIG.’s 2 & 8, multiple axial thrust bearings arranged to support both upward and downward loads; see para.0030, discussing arranging magnetic forces in both directions as needed).
As to claim 10, Gilarranz discloses a method of operating an electric submersible pump (ESP) assembly (FIG.’s 1-8, Abstract, para. 0031, multiple embodiments of subsea gas compressor disclosed, a compressor is a specific type of pump for gaseous fluids, capable of use as an ESP; operation is inherent), comprising: 

Gilarranz is silent as to the ESP assembly being disposed in a wellbore per se but does disclose submersible or subsea operation and is also silent as to exerting magnetic force directed axially upwards parallel to a central axis of the rotating component.  In this regard, Hyatt teaches an ESP assembly disposed in a wellbore (FIG. 1, shown) and further teaches arranging magnetic thrust bearing components 130, 132 (para. 0023) in a manner providing axial force in both upward and downward directions with respect to a central axis of the rotating component 126 (FIG.’s 2 & 8, multiple axial thrust bearings arranged to support both loads in either direction, upward or downward; see para.0030, discussing arranging magnetic forces in both directions as needed).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide operation in wellbore in a manner with magnetic force directed axially upwards in order to install the pump in a vertical string for recovering petroleum products from a well in an arrangement that provides effective sealing between the pump and motor while handling axial loads accordingly as suggested by Hyatt (para. 0018).  

	  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gilarranz et al. (U. S. Patent Application Publication No. 2012/0107143) in view of Head (U. S. Patent Application Publication No. 2006/0037743). 
As to claim 8, Gilarranz is discussed above but is silent as to the hybrid magnetic thrust bearing is disposed in the electric motor.  Locating bearing components along a shaft with respect to an installed pump or motor is a matter of design depending upon a number of factors.  In this regard,  Head teaches an electric motor for downhole applications such as an ESP having magnetic thrust bearing elements 90 arranged to be disposed in the electric motor (FIG.’s 9a/b, 10a/b, 11 & 12, para.’s 0030 & 0045, thrust bearing elements located in a modular electric motor).   With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to locate the hybrid magnetic thrust bearing in the electric motor as a matter of design and to allow installation of several motor modules in series, as taught by Head (para. 0047). 

Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Head (U. S. Patent Application Publication No. 2006/0037743) in view of Gilarranz et al. (U. S. Patent Application Publication No. 2012/0107143).
As to claim 13, Head discloses  a method of lifting fluid in a wellbore (FIG.’s 1-11, Abstract, para. 0002, ESP in wellbore inherently lifts fluid from the wellbore during operation), comprising: 
providing electric power to an electric motor 20 of an electric submersible pump (ESP) assembly (inherent upon operation), wherein the electric motor 20 is supported axially at least in part by at least one hybrid magnetic thrust bearing 90 disposed inside the electric motor 20 (FIG.’s 9a/b, 10a/b, 11 & 12, para. 0030, 0034 & 0045, thrust bearing located in modular electric motor); 

Head is silent as to providing mechanical torque by the electric motor to a centrifugal pump of the ESP assembly, wherein a drive shaft of the centrifugal pump is supported axially at least in part by at least one hybrid magnetic thrust bearing disposed inside the centrifugal pump.  In this regard, ESPs are widely known to use centrifugal pumps. In this regard, Gilaranz teaches a centrifugal compressor 104 (para. 0027, multiple centrifugal compressions stages disclosed, interpreted as recited centrifugal pump); configured for subsea operation including a drive shaft 108 of the centrifugal pump 103 supported axially at least in part by at least one hybrid magnetic thrust bearing 122  (para. 0030, magnetic axial thrust bearing disposed proximate cooling gas interpreted to form hybrid magnetic thrust bearing since bearing 122 would inherently be surrounded by this cooling gas, see para. 0042, the term hybrid bearing is interpreted broadly; and therefore would generate fluid bearing forces when rotated), disposed inside the centrifugal pump 104 (para. 0027, thrust bearing 122 is located in compressor section end 111 and considered to be disposed inside the centrifugal pump under broadest reasonable interpretation of the terms). Therefore, Gilarranz teaches providing mechanical torque by the electric motor to a centrifugal pump of the ESP assembly in the manner recited in the claim.  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to replace the ESP pump of Head with the ESP pump of Gilaranz including its hybrid magnetic thrust bearing arrangement located in the centrifugal pump since such would be known to provide predictable pumping performance with expected results.  Upon this 
As to claim 14, the applied art teaches or suggests the fluid lifted in the wellbore is a hydrocarbon or water (Head – para. 0034, fluids and gases from surrounding formation 14 interpreted as a hydrocarbon or water).
As to claim 15, once modified, Gilarranz further teaches the drive shaft 108 of the centrifugal pump 103 is axially supported by magnetic force applied by a magnetic element of the at least one hybrid magnetic thrust bearing 122 disposed inside the centrifugal pump 104 and by fluid film force applied by a thrust transfer plate and a thrust support plate (FIG. 1, thrust and support plates shown connected to shaft) of the at least one hybrid magnetic thrust bearing 122 disposed inside the centrifugal pump 104 interacting with the fluid (para. 0030, magnetic axial thrust bearing disposed proximate cooling gas interpreted to form provide fluid film support since it would inherently be surrounded by this cooling gas, see para. 0042).
As to claim 18, once modified, Head further discloses the electric motor is axially supported by magnetic force applied by a magnetic element 90 of the at least one hybrid magnetic thrust bearing disposed inside the electric motor 20.  Head discloses the electric motor having a magnetic thrust bearing elements 90 arranged to be disposed in the electric motor (FIG.’s 9a/b, 10a/b, 11 & 12, para. 0030 & 0045, thrust bearing located in modular electric motor).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to locate the hybrid magnetic thrust bearing in the electric motor as a matter of design and to allow installation of several motor modules in series, as taught 
As to claim 19, Head discloses the electric motor comprises a plurality of rotor and stator stages (FIG.’s 11 & 12, para. 0047, several motor modules, each motor having a rotor and stator stage).
As to claim 20, once modified, Gilarranz further teaches the centrifugal pump comprises a plurality of pump stages (para. 0027, multiple centrifugal compressions stages disclosed, interpreted as recited centrifugal pump); .
 
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Head (U. S. Patent Application Publication No. 2006/0037743) in view of Gilarranz et al. (U. S. Patent Application Publication No. 2012/0107143) and further in view of Hyatt et al. (U. S. Patent Application Publication No. 2018/0100543).
As to claim 16, the applied art is discussed above but is silent as to the magnetic element comprises a plurality of permanent magnets.  In this regard, Hyatt teaches a magnetic thrust bearing for an ESP system including thrust transfer plate 130 
As to claim 17,  the applied art is discussed above but is silent as to a drive shaft of a seal unit of the ESP assembly is axially supported at least in part by at least one hybrid magnetic thrust bearing disposed inside the seal unit, wherein the drive shaft of the seal unit provides the mechanical torque from the electric motor to the drive shaft seal unit).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to provide a seal unit between the electric motor and pump having a hybrid magnetic bearing in order to install the pump in a vertical string for recovering petroleum products from a well in an arrangement that provides effective sealing between the pump and motor while handling axial loads accordingly, as suggested by Hyatt (para. 0018).  Once modified, the applied art references collectively teach or suggest the drive shaft of the seal unit provides the mechanical torque from the electric motor to the drive shaft of the centrifugal pump.   

Inherency of Method Claims Interpretation
With regard to the aforesaid method claims, under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the In re King,  231 USPQ 136 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/KENNETH J HANSEN/Primary Examiner, Art Unit 3746